Continuation page.
	Applicants’ election, without traverse, of invention I, the protease variant MutH bdSENP1 (SEQ ID NO:63), and improved specificity for protease cleavage site Mut1 bdSUMO (SEQ ID NO: 41) compared to scSUMO (SEQ ID NO:4) in their response of April 14, 2022 is acknowledged.  
The elected invention is directed to the protease variant MutH bdSENP1 set forth by SEQ ID NO:63 wherein said variant has improved specificity for protease cleavage site Mut1 bdSUMO (SEQ ID NO: 41) compared to scSUMO (SEQ ID NO:4).   
Applicants state that claims 25-37 encompass the elected invention (remarks p2 ¶5).  However, this is incorrect/unclear for the following reasons.  For example, claim 27 recites the following.
‘The variant protease of claim 25, … wherein said variant protease, when aligned to the full-length sequence of SEQ ID NO: 6, comprises a substitution at the position corresponding to N280 of the aligned SEQ ID NO: 6.

	However, SEQ ID NO:  6 has only 236 amino acids.  Thus, the recitation is so uninterpretable as to make it unclear as to whether claim 27 encompasses the elected invention.  The same complete lack of clarity occurs in claims 29, 31, 32, and 34-36 and claims dependent therefrom.  Based thereon, applicants’ assertion that claims 25-37 encompass the elected invention is deemed non-responsive (MPEP 818.03(a)).
In the interest of public service and compact prosecution, applicants are provided the opportunity to clarify the claims and inform the examiner as to which claims encompass the elected invention (the protease variant MutH bdSENP1 set forth by SEQ ID NO:63).  
As a service to applicants, alignment of SEQ ID NO:  6 and 63 is provided below. 
Score
Expect
Method
Identities
Positives
Gaps
468 bits(1204)
3e-175
Compositional matrix adjust.
229/234(98%)
229/234(97%)
1/234(0%

SID6   1    PFVPLTDEDEDNVRHALGGRKRSETLSVHEASNIVITREILQCLNDKEWLNDEVINLYLE  60
            PFVPLTDEDEDNVRHALGGRK SETLSVHEAS IVITREILQCLNDKEWLNDEVINLYLE
SID63  1    PFVPLTDEDEDNVRHALGGRKPSETLSVHEASAIVITREILQCLNDKEWLNDEVINLYLE  60

Query  61   LLKERELREPNKFLKCHFFNTFFYKKLINGGYDYKSVRRWTTKRKLGYNLIDCDKIFVPI  120
            LLKERELREPNKFLKCHFFNTFFYKKLING YDYKSVR WTT RKLGYNLIDCDKIFVPI
Sbjct  61   LLKERELREPNKFLKCHFFNTFFYKKLING-YDYKSVREWTTMRKLGYNLIDCDKIFVPI  119

Query  121  HKDVHWCLAVINIKEKKFQYLDSLGYMDMKALRILAKYLVDEVKDKSGKQIDVHAWKQEG  180
            HKDVHWCLAVINIKEKKFQYLDSLGYMDMKALRILAKYLVDEVKDKSGKQIDVHAWKQEG
Sbjct  120  HKDVHWCLAVINIKEKKFQYLDSLGYMDMKALRILAKYLVDEVKDKSGKQIDVHAWKQEG  179

Query  181  VQNLPLQENGWDCGMFMLKYIDFYSRDMELVFGQKHMSYFRRRTAKEILDLKAG  234
            VQNLPLQENGWDCGMFMLKYIDFYSRDMELVFGQKHMSYFRRRTAKEILDLKAG
Sbjct  180  VQNLPLQENGWDCGMFMLKYIDFYSRDMELVFGQKHMSYFRRRTAKEILDLKAG  233

/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652